
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


After Recording Return To:

Marco de Sa e Silva
Davis Wright Tremaine LLP
2600 Century Square
1501 Fourth Avenue
Seattle, Washington 98101-1688






--------------------------------------------------------------------------------


DEED OF TRUST


Grantor:   Port Ludlow Associates LLC, a Washington limited liability company
Trustee:
 
Jefferson Title Company, Inc., a Washington corporation
Beneficiary:
 
Pope Resources, a Delaware limited partnership
Abbreviated Legal Description:
 
 
Portions of Sections 8, 16, 17 and 21, Township 28 North, Range 1 East, W.M.,
Jefferson County, Washington.
 
 
Complete legal description is on pages 14-17 (Exhibit A) of document.
Assessor's Property Tax Parcel Account Numbers:
 
 
See Attachment 1 hereto.
Reference Numbers of Assigned or Released Documents:
 
 
None.

--------------------------------------------------------------------------------


Attachment 1

969800001   LUDLOW POINT VILLAGE DIV 4
LOT 1 969800002   LUDLOW POINT VILLAGE DIV 4
LOT 2 998500017   TIMBERTON VILLAGE PHASE I
LOT 17 SUBJ/EASE 998700009   TEAL LAKE VILLAGE
LOT 9 998700015   TEAL LAKE VILLAGE
LOT 15 998700016   TEAL LAKE VILLAGE
LOT 16 998700017   TEAL LAKE VILLAGE
LOT 17 998700018   TEAL LAKE VILLAGE
LOT 18 998700074   TEAL LAKE VILLAGE
LOT 74 998700075   TEAL LAKE VILLAGE
LOT 75 998700076   TEAL LAKE VILLAGE
LOT 76 998700077   TEAL LAKE VILLAGE
LOT 77 998700078   TEAL LAKE VILLAGE
LOT 78 998700094   TEAL LAKE VILLAGE
LOT 94 998700099   TEAL LAKE VILLAGE
LOT 99 999700011   WOODRIDGE VILLAGE DIV 1
LOT 11 999700019   WOODRIDGE VILLAGE DIV 1
LOT 19 999700023   WOODRIDGE VILLAGE DIV 1
LOT 23 999700024   WOODRIDGE VILLAGE DIV 1
LOT 24 999700025   WOODRIDGE VILLAGE DIV 1
LOT 25 999700026   WOODRIDGE VILLAGE DIV 1
LOT 26 999700027   WOODRIDGE VILLAGE DIV 1
LOT 27 999700028   WOODRIDGE VILLAGE DIV 1
LOT 28 999700030   WOODRIDGE VILLAGE DIV 1
LOT 30

2

--------------------------------------------------------------------------------

999700036   WOODRIDGE VILLAGE DIV 1
LOT 36 968600027   LUDLOW BAY VILLAGE
LOT TH-14 968600028   LUDLOW BAY VILLAGE
LOT TH-15 968600029   LUDLOW BAY VILLAGE
LOTS TH-16 & 16A 968600030   LUDLOW BAY VILLAGE
LOT TH-17 968600031   LUDLOW BAY VILLAGE
LOT TH-18 968600032   LUDLOW BAY VILLAGE
LOT TH-19 968600033   LUDLOW BAY VILLAGE
LOT TH-20 968600034   LUDLOW BAY VILLAGE
LOT TH-21 968600035   LUDLOW BAY VILLAGE
LOT TH-22 968600036   LUDLOW BAY VILLAGE
LOT TH-23 968600037   LUDLOW BAY VILLAGE
LOT TH-24 968600038   LUDLOW BAY VILLAGE
LOT TH-25 968600039   LUDLOW BAY VILLAGE
LOT TH-26 968600040   LUDLOW BAY VILLAGE
LOT TH-27 968600041   LUDLOW BAY VILLAGE
LOTS TH-28 & 28A 968600042   LUDLOW BAY VILLAGE
LOTS TH-29 & 29A 968600043   LUDLOW BAY VILLAGE
LOT TH-30 968600044   LUDLOW BAY VILLAGE
LOT TH-31 968600045   LUDLOW BAY VILLAGE
LOT TH-32 968600046   LUDLOW BAY VILLAGE
LOT TH-33 968600047   LUDLOW BAY VILLAGE
LOT TH-34 968600048   LUDLOW BAY VILLAGE
LOT TH-35 968600049   LUDLOW BAY VILLAGE
LOT TH-36 968600050   LUDLOW BAY VILLAGE
LOT TH-37

3

--------------------------------------------------------------------------------

968600051   LUDLOW BAY VILLAGE
LOT TH-38 968600052   LUDLOW BAY VILLAGE
LOT TH-39 968600053   LUDLOW BAY VILLAGE
LOT TH-40 968600054   LUDLOW BAY VILLAGE
LOT TH-41 968600055   LUDLOW BAY VILLAGE
LOT TH-42 968600056   LUDLOW BAY VILLAGE
LOT TH-43 968600057   LUDLOW BAY VILLAGE
LOTS TH-44 & 44A 968600058   LUDLOW BAY VILLAGE
LOTS TH-45 & 45A 968600059   LUDLOW BAY VILLAGE
LOT TH-46 968600060   LUDLOW BAY VILLAGE
LOT TH-47 968600061   LUDLOW BAY VILLAGE
LOT TH-48 968600062   LUDLOW BAY VILLAGE
LOT TH-49 968600063   LUDLOW BAY VILLAGE
LOT TH-50 968600064   LUDLOW BAY VILLAGE
LOT TH-51 968600065   LUDLOW BAY VILLAGE
LOTS TH-52 & 52A 968600066   LUDLOW BAY VILLAGE
LOT TH-53 968600009   LUDLOW BAY VILLAGE
LOT SF-1 968600010   LUDLOW BAY VILLAGE
LOT SF-2 968600011   LUDLOW BAY VILLAGE
LOT SF-3 968600012   LUDLOW BAY VILLAGE
LOT SF-4 998500028   TIMBERTON VILLAGE PHASE II
LOT 28 SUBJ TO EASE 998500029   TIMBERTON VILLAGE PHASE II
LOT 29 SUBJ TO EASE 998500030   TIMBERTON VILLAGE PHASE II
LOT 30 SUBJ TO EASE 998500031   TIMBERTON VILLAGE PHASE II
LOT 31 SUBJ TO EASE 998500034   TIMBERTON VILLAGE PHASE II
LOT 34 SUBJ TO EASE

4

--------------------------------------------------------------------------------

998500035   TIMBERTON VILLAGE PHASE II
LOT 35 SUBJ TO EASE 998500036   TIMBERTON VILLAGE PHASE II
LOT 36 SUBJ TO EASE 998500037   TIMBERTON VILLAGE PHASE II
LOT 37 SUBJ TO EASE 998500038   TIMBERTON VILLAGE PHASE II
LOT 38 SUBJ TO EASE 998500039   TIMBERTON VILLAGE PHASE II
LOT 39 SUBJ TO EASE 998500040   TIMBERTON VILLAGE PHASE II
LOT 40 SUBJ TO EASE 998500046   TIMBERTON VILLAGE PHASE II
LOT 46, SUBJ TO EASE 998500050   TIMBERTON VILLAGE PHASE II
LOT 50 SUBJ TO EASE 998500051   TIMBERTON VILLAGE PHASE II
LOT 51 SUBJ TO EASE 998500052   TIMBERTON VILLAGE PHASE II
LOT 52 SUBJ TO EASE 998500054   TIMBERTON VILLAGE PHASE II
LOT 54 SUBJ TO EASE 998500055   TIMBERTON VILLAGE PHASE II
LOT 55 SUBJ TO EASE 998500057   TIMBERTON VILLAGE PHASE II
LOT 57 SUBJ TO EASE 998500058   TIMBERTON VILLAGE PHASE II
LOT 58 SUBJ TO EASE 990100005   PORT LUDLOW NO 7
LOT 5 SUBJ TO ESMTS OF RECORD 990100006   PORT LUDLOW NO 7
LOT 6 SUBJ TO ESMTS OF RECORD 990100015   PORT LUDLOW NO 7
LOT 15 SUBJ TO ESMTS OF RECORD 990100019   PORT LUDLOW NO 7
LOT 19/20 SUBJ TO ESMTS OF RECORD 990100021   PORT LUDLOW NO 7
LOT 21 SUBJ TO ESMTS OF RECORD 990100022   PORT LUDLOW NO 7
LOT 22 SUBJ TO ESMTS OF RECORD 821173002   TIMBERTON III

5

--------------------------------------------------------------------------------




DEED OF TRUST


    THIS DEED OF TRUST is made this      day of August, 2001, among Port Ludlow
Associates LLC, a Washington limited liability company, as Grantor, whose
address is c/o HCV Pacific Partners LLC, 625 Market Street, Suite 600, San
Francisco, California 94105; Jefferson Title Company, Inc., a Washington
corporation, as Trustee, whose address is 2205 Washington Street, P.O. Box 256,
Port Townsend, Washington 98368; and Pope Resources, a Delaware limited
partnership, as Beneficiary, whose address is 19245 Tenth Avenue N.E., Poulsbo,
Washington 98370-0239.

    Grantor irrevocably grants, bargains, sells, and conveys to Trustee in
trust, with power of sale, the property in Jefferson County, Washington,
described on Exhibit A attached hereto and incorporated herein by reference,
together with all interest and estate therein that the Grantor may hereafter
acquire and together with the rents, issues, and profits therefrom, all waters
and water rights however evidenced or manifested, and all appurtenances,
buildings, structures, fixtures, attachments, tenements, and hereditaments, now
or hereafter belonging or appertaining thereto (the "Property").

    The Property is divided into the following four (4) categories or types of
lots, as shown on Exhibit A: Type I Lots, Type II Lots, Type III Lots, and Type
IV Lots. A Type I Lot is a platted lot improved by a completed single family
residence as of the date hereof. A Type II Lot is a platted lot upon which a
single family residence is under construction and is fifty percent (50%) or more
completed, based on the estimated total construction cost, as of the date
hereof. A Type III Lot is a platted lot upon which a single family residence is
under construction and is less than fifty percent (50%) completed, based on the
estimated total construction cost, as of the date hereof. A Type IV Lot is a
vacant platted lot.

    Grantor covenants the Property is not used principally for agricultural
purposes.

    THIS DEED IS FOR THE PURPOSE OF SECURING PAYMENT AND PERFORMANCE of each
agreement of Grantor incorporated by reference or contained herein and payment
of the sum of FIVE MILLION EIGHT HUNDRED FOURTEEN THOUSAND SEVEN HUNDRED
FORTY-TWO DOLLARS (US$5,814,742.00) with interest thereon and any late charges,
according to the terms of a promissory note dated of even date herewith, payable
to Beneficiary or order and made by Grantor (the "Note"); all renewals,
modifications or extensions thereof; and also such further sums as may be
advanced or loaned by Beneficiary to Grantor, or any of their successors or
assigns, together with interest thereon at such rate as shall be agreed upon.

    As used herein, "Loan Documents" means the Note, this Deed of Trust, that
certain unrecorded Subordination and Release Agreement of even date herewith
between Grantor and Beneficiary (the "Subordination and Release Agreement"), and
any other document executed by Grantor in connection with the indebtedness
secured hereby, including without limitation any loan agreement, and all
renewals, modifications and extensions thereof.

    The Grantor covenants and agrees as follows:

    1.  To pay all debts and monies secured hereby, when from any cause the same
shall become due. To keep the Property free from statutory and governmental
liens of any kind except liens for taxes and assessments not delinquent. That
the Grantor is seized in fee simple of the Property and owns outright every part
thereof, that he has good right to make this Deed of Trust and that he will
forever warrant and defend said Property unto the Beneficiary, its successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof. The Grantor upon request by mail will furnish a
written statement duly acknowledged of the amount due on this Deed of Trust and
whether any offsets or defenses exist against the debt secured hereby.

    2.  To maintain the buildings and other improvements on the Property in a
rentable and tenantable condition and state of repair, to neither commit nor
suffer any waste, to promptly comply

6

--------------------------------------------------------------------------------

with all requirements of the Federal, State and Municipal authorities and all
other laws, ordinances, regulations, covenants, conditions and restrictions
respecting Property or the use thereof, and pay all fees or charges of any kind
in connection therewith. Grantor shall permit Beneficiary or its agents the
opportunity to inspect the Property, including the interior of any structures,
at reasonable times and after reasonable notice.

    3.  To use best efforts and due diligence to complete construction, within
one hundred twenty (120) days after commencement of construction, of a single
family residence upon each of the Type II Lots and Type III Lots, pursuant to
building permits issued by Jefferson County, Washington, including all
reasonably necessary appurtenances thereto, which shall include without
limitation foundations, framing, sheathing, siding, windows, doors, walls,
roofing, painting, and insulation; piping and plumbing fixtures; electrical
distribution systems, outlets, and lighting fixtures; heating systems; carpeting
and other floor finishes; window coverings; lawns, trees, shrubbery, and other
landscaping; and concrete driveways.

    4.  To use best efforts and due diligence to sell the Type I Lots, Type II
Lots, Type III Lots, and Type IV Lots, to bona fide purchasers for fair market
value, which shall include continuously and exclusively listing such lots for
sale with a licensed real estate broker and paying fair and reasonable listing
and sales commissions to such brokers upon closing, subject to Sections 10 and
13 hereof.

    5.  To maintain unceasingly, property insurance with premiums prepaid, on
all of the Property, or hereafter becoming part of Property, against loss by
fire and other causes of loss, and with such endorsements, as may be reasonably
required from time to time by the Beneficiary. Such insurance shall be in such
amounts and for such periods of time as Beneficiary reasonably designates and
shall include a standard mortgagee clause, and/or a loss payee endorsement
(without contribution) in favor of and in form satisfactory to Beneficiary. The
foregoing notwithstanding, Grantor shall not be required to maintain insurance
against loss by war damage, nuclear accident, flood, or earthquake unless it is
available at commercially reasonable rates. Grantor covenants upon demand on
Beneficiary to deliver to Beneficiary such policies and evidences of payment of
premiums as Beneficiary requests.

    6.  To pay in full at least ten (10) days before delinquent all rents,
taxes, assessments, encumbrances, charges, or liens with interest, that may now
or hereafter be levied, assessed or claimed upon the Property that is the
subject of this Deed of Trust or any part thereof, which at any time appear to
be prior or superior hereto for which provision has not been made heretofore,
and upon request will exhibit to Beneficiary official receipts therefor, and to
pay all taxes imposed upon, reasonable costs, fees, and expenses of this Trust;
provided, however, that Grantor, at its sole cost and expense and after written
notice and furnishing of an appropriate bond to Beneficiary, may contest any
rents, taxes, assessments, encumbrances, charges, or liens by appropriate
proceedings conducted in good faith and with due diligence.. On default under
this paragraph, Beneficiary may, at its option, pay any such sums, without
waiver of any other right of Beneficiary by reason of such default of Grantor,
and Beneficiary shall not be liable to Grantor for a failure to exercise any
such option.

    7.  To repay within ten (10) days upon written demand to Grantor all sums
expended or advanced under the Loan Documents by or on behalf of Beneficiary or
Trustee, with interest from the date of such advance or expenditure at the rate
provided in the Note until paid, and the repayment thereof shall be secured
hereby. Failure to repay such expenditure or advance and interest thereon within
ten (10) days of delivery of such demand will, at Beneficiary's option,
constitute an event of default hereunder. All sums expended or advanced by or on
behalf of Beneficiary or Trustee in satisfaction of any obligation of Grantor
under the Loan Documents and any other loan documents to which Grantor is a
party and under which the Property is subject to a lien shall be paid by Grantor
to Beneficiary within ten (10) days of delivery of Beneficiary's written demand,
and such repayment obligation shall be secured by this Deed of Trust.

7

--------------------------------------------------------------------------------

    8.  Time is of the essence hereof in connection with all obligations of the
Grantor herein or in the Note. By accepting payment of any amount secured hereby
after its due date, Beneficiary does not waive its right either to require
prompt payment when due of all other sums so secured or to declare default for
failure so to pay.

    9.  All sums secured hereby shall become immediately due and payable, at the
option of the Beneficiary without demand or notice, after any of the following
occur, each of which shall be an Event of Default: (a) default by Grantor in the
payment of any indebtedness secured hereby and expiration of any applicable cure
period provided for in the Note without such default having been cured,
(b) default in the performance or observance of any other agreement contained
herein or secured hereby and expiration of any applicable cure period provided
for herein or in any other Loan Document without such default having been cured;
or (c) if Grantor or any party liable on the Note (including guarantors) shall
make any assignment for the benefit of creditors or shall permit the institution
of any proceedings under any federal or state statutes pertaining to bankruptcy,
insolvency, arrangement, dissolution, liquidation or receivership, whether or
not an order for relief is entered. In the event of a default, Beneficiary may
declare all amounts owed under the Loan Documents immediately due and payable
without demand or notice and/or exercise its rights and remedies under the Loan
Documents and applicable law including foreclosure of this Deed of Trust
judicially or nonjudicially by the Trustee pursuant to the power of sale.
Beneficiary's exercise of any of its rights and remedies shall not constitute a
waiver or cure of a default. Beneficiary's failure to enforce any default shall
not constitute a waiver of the default or any subsequent default. Grantor agrees
to pay all reasonable costs, including reasonable attorneys' fees, accountants'
fees, appraisal and inspection fees and cost of a title report, incurred by
Beneficiary in connection with collection of the Note or any foreclosure of this
Deed of Trust, which costs shall be included in the indebtedness secured hereby;
and in any suit, action or proceeding (including arbitration or bankruptcy
proceedings), or any appeal therefrom, to enforce or interpret the Note or any
other Loan Document, or to foreclose this Deed of Trust, the prevailing party
shall be entitled to recover its costs incurred therein, including reasonable
attorneys fees and costs of litigation. The Property may be sold separately or
as a whole, at the option of Beneficiary. Trustee and/or Beneficiary may also
realize on any personal property in accordance with the remedies available under
the Uniform Commercial Code or at law. In the event of a foreclosure sale,
Grantor and the holders of any subordinate liens or security interests waive any
equitable, statutory or other right they may have to require marshaling of
assets or foreclosure in the inverse order of alienation. Beneficiary may at any
time discharge the Trustee and appoint a successor Trustee who shall have all of
the powers of the original Trustee.

    10.  Except for those instances in which Grantor pays Beneficiary a Release
Fee at the closing of a Property lot sale as described at Section 13 below and
in the Subordination and Release Agreement, if the Property or any part thereof
or any interest therein is sold, conveyed, transferred, encumbered, or full
possessory rights therein transferred, or if a controlling interest in Grantor
(if a corporation or limited liability company) or a general partnership
interest in Grantor (if a partnership) is sold, conveyed, transferred or
encumbered, without the prior written consent of the Beneficiary, then
Beneficiary may declare all sums secured by the Deed of Trust immediately due
and payable. This provision shall apply to each and every sale, transfer,
conveyance or encumbrance regardless of whether or not Beneficiary has consented
or waived its rights, whether by action, or nonaction, in connection with any
previous sale, transfer, conveyance, or encumbrance, whether one or more.
Notwithstanding the foregoing, Grantor may sell, convey, transfer, or encumber
the Property or any part thereof or any interest therein to any affiliate of
Grantor, or to any limited partnership, general partnership, co-tenancy, or a
limited liability company that is controlled or managed directly or indirectly
by Grantor (an "Approved Transferee"). Notwithstanding any sale, conveyance,
transfer, or encumbrance, in no event shall Grantor be released from any
obligations under the Loan Documents.

    11.  

8

--------------------------------------------------------------------------------

    11.1 Beneficiary may commence, appear in, and defend any action or
proceeding which may affect the Property or the rights or powers of Beneficiary
or Trustee.

    11.2 If Beneficiary so requires following the occurrence of a default
hereunder, Grantor shall pay to Beneficiary monthly, together with and in
addition to any payments of principal and/or interest due under the Note, a sum,
as estimated by the Beneficiary, equal to the ground rents, if any, the real
estate taxes and assessments next due on the Property and the premiums next due
on insurance policies required under this Deed of Trust, less all sums already
paid therefor, divided by the number of months to elapse before 2 months prior
to the date when the ground rents, real estate taxes, assessments and insurance
premiums will become delinquent, to be held by Beneficiary without interest and
used to pay such items when due.

    11.3 This Deed of Trust shall also serve as a financing statement filed for
record in the real estate records as a fixture filing pursuant to the Uniform
Commercial Code. To the extent applicable, this is a security agreement under
the Uniform Commercial Code.

    11.4 If any payment made or to be made under the Loan Documents shall
constitute a violation of the applicable usury laws, then the payment made or to
be made shall be reduced so that in no event shall any obligor pay or
Beneficiary receive an amount in excess of the maximum amount permitted by the
applicable usury laws.

    11.5 If Grantor is in default, any tender of payment sufficient to satisfy
all sums due hereunder or under the Note or other documents secured hereby, if
any, made at any time prior to foreclosure sale shall constitute an evasion of
the prepayment terms of the Note, if any, and shall be deemed a voluntary
pre-payment. Any such payment, to the extent permitted by law, shall include the
additional payment required under the prepayment privilege in the Note or if at
that time there is no prepayment privilege, then such payment, to the extent
permitted by law, will include an additional payment of 5% of the then principal
balance.

    11.6 The right, duties, liabilities and obligations of the parties under the
Note shall be construed and governed by and under the laws of the State of
Washington. The right, duties, liabilities, and obligations of the parties with
respect to the Property shall be governed by the laws of the state where the
Property is located. It is the intent of the parties that, to the fullest extent
allowable by law, the law of the State of Washington shall apply to the
transaction of which this Deed of Trust is a part.

    12.  Grantor agrees to provide written notice to Beneficiary immediately
upon Grantor becoming aware that the Property or any adjacent property is being
or has been contaminated after the date hereof with hazardous or toxic waste or
substances. Grantor will not cause nor permit any activities on the Property
that directly or indirectly could result in the Property or any other property
becoming contaminated with hazardous or toxic waste or substances in violation
of any applicable law, regulation, or ordinance. For purposes of this Deed of
Trust, the term "hazardous or toxic waste or substances" means any substance or
material defined or designated as hazardous or toxic wastes, hazardous or toxic
material, a hazardous, toxic or radioactive substance or other similar term by
any applicable federal, state or local statute, regulation or ordinance now or
hereafter in effect. Grantor shall promptly comply with all statutes,
regulations and ordinances which apply to Grantor or the Property, and with all
orders, decrees or judgments of governmental authorities or courts having
jurisdiction by which Grantor is bound, relating to the use, collection,
storage, treatment, transportation, disposal, control, removal or cleanup of
hazardous or toxic substances in, on or under the Property or in, on or under
any adjacent property that becomes contaminated after the date hereof with
hazardous or toxic substances as a result of construction, operations or other
activities on, or the contamination of, the Property, at Grantor's expense.
Beneficiary may, but is not obligated to, enter upon the Property and take such
actions and incur such costs and expenses to effect such compliance as it deems
advisable to protect its

9

--------------------------------------------------------------------------------

interest as Beneficiary; and whether or not Grantor has actual knowledge of the
existence of hazardous or toxic substances in, on or under the Property or any
adjacent property as of the date hereof.

    13.  From time to time during the term hereof, Beneficiary shall grant
partial releases of the lien of this Deed of Trust as to portions of the
Property, subject to Grantor's compliance with and satisfaction of the
requirements, terms, and conditions set forth within the Subordination and
Release Agreement.

    14.  During the term hereof, Beneficiary shall mutually execute and deliver
a subordination agreement with Grantor's construction lender to subordinate the
lien of this Deed of Trust as to certain of the Type III Lots and Type IV Lots,
according to the requirements, terms, and conditions set forth in the
Subordination and Release Agreement.

EXECUTED as of the day and year first above written.

  GRANTOR:   Port Ludlow Associates LLC, a Washington
limited liability company
 
 
By West Coast Northwest Pacific Partners
LLC, a Washington limited liability company,
its manager
 
 
By:
 
  /s/ RANDALL J. VERRUE   

--------------------------------------------------------------------------------

Randall J. Verrue
Its President

10

--------------------------------------------------------------------------------



EXHIBIT:

A—Legal Description of Property

 
   
STATE OF WASHINGTON   )     ) ss. COUNTY OF KING   )

    On this    day of August, 2001, before me, a Notary Public in and for the
State of Washington, personally appeared RANDALL J. VERRUE, personally known to
me (or proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that he was authorized to execute the
instrument, and acknowledged it as the PRESIDENT of WEST COAST NORTHWEST PACIFIC
PARTNERS LLC, a Washington limited liability company, the manager of PORT LUDLOW
ASSOCIATES LLC, a Washington limited liability company, to be the free and
voluntary act and deed of said limited liability company for the uses and
purposes mentioned in the instrument.

    IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day
and year first above written.

   

--------------------------------------------------------------------------------

    NOTARY PUBLIC in and for the State of
Washington, residing at        

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

    My appointment expires            

--------------------------------------------------------------------------------


 
 
Print Name
 
         

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY


TYPE I LOTS

    Lots 9, 94 and 99, Teal Lake Village, as per plat recorded in Volume 6 of
Plats, pages 186 through 197, which is an amendment to Volume 6 of Plats, pages
158 through 169, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lots 50 and 51 of Timberton Village Phase II as recorded in Volume 7 of
plats, pages 107 through 112, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lots 11, 30 and 36, Woodridge Village, Division I, as per plat recorded in
Volume 7 of plats, pages 47 through 50, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

TYPE II LOTS

    Lot 15, Teal Lake Village, as per plat recorded in Volume 6 of Plats, pages
186 through 197, which is an amendment to Volume 6 of Plats, pages 158 through
169, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lot 34 of Timberton Village Phase II as recorded in Volume 7 of plats, pages
107 through 112, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lot 27, Woodridge Village, Division I, as per plat recorded in Volume 7 of
plats, pages 47 through 50, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

TYPE III LOTS

    Lot 15, Port Ludlow No. 7, as recorded in Volume 7 of Plats, pages 76
through 83, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lots 16, 17, 18 and 78, Teal Lake Village, as per plat recorded in Volume 6
of Plats, pages 186 through 197, which is an amendment to Volume 6 of Plats,
pages 158 through 169, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lot 28, Woodridge Village, Division I, as per plat recorded in Volume 7 of
plats, pages 47 through 50, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

12

--------------------------------------------------------------------------------

TYPE IV LOTS

    Parcels TH14 through TH53 inclusive, 16A, 28A, 29A, 44A, 45A, 52A and SF1
through SF4, inclusive, as shown on the face of Ludlow Bay Village, as per plat
recorded in Volume 6 of Plats, pages 228 through 233, records of Jefferson
County, Washington.

    TOGETHER WITH a perpetual non-exclusive easement over and across Tract "A"
as shown on the final plat for access, ingress and egress along the private
roadway located therein.

    Situate in the County of Jefferson, State of Washington.

    Lots 1 and 2 of Ludlow Point Village Division IV as recorded in Volume 6 of
Plats pages 216 through 222, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lots 5, 6, 21, 22 and Lots 19/20, consisting of that combined property
formerly consisting of Lots 19 and 20, Port Ludlow No. 7, as recorded in Volume
7 of Plats, pages 76 through 83, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lots 74 through 77, Teal Lake Village, as per plat recorded in Volume 6 of
Plats, pages 186 through 197, which is an amendment to Volume 6 of Plats, pages
158 through 169, records of Jefferson County, Washington.

    Situate in the County of Jefferson, State of Washington.

    Lot 17, Timberton Village, Phase I, as per plat recorded in Volume 7 of
Plats, page 16, records of Jefferson County, Washington.

    EXCEPT the Northwesterly 5 feet thereof adjoining Lot 18 of said plat.

    TOGETHER WITH the adjoining 5 feet of Lot 16 of said plat.

    Situate in the County of Jefferson, State of Washington.

    Lots 28 through 31, Lots 35, 36, 37 through 40, 52, 54, 55, 57 and 58 of
Timberton Village Phase II as recorded in Volume 7 of plats, pages 107 through
112, records of Jefferson County, Washington.

    ALSO Lot 46 together with that portion of Tract "C" of Timberton Village
Phase II as recorded in Volume 7 of Plats at page 107 records of Jefferson
County, Washington, lying between the Easterly line of Lot 46 of said Timberton
Village Phase II, and the Westerly right-of-way margin of Timber Ridge Drive and
Southerly of the Northerly line of said Lot 46 extended Easterly to intersect
the Westerly right of way margin of said Timber Ridge Drive.

    Situate in the County of Jefferson, State of Washington.

    Lots 19, 23 through 26, Woodridge Village, Division I, as per plat recorded
in Volume 7 of plats, pages 47 through 50, records of Jefferson County,
Washington.

    Situate in the County of Jefferson, State of Washington.

    All residential building lots now existing or hereafter subdivided within
the following described parcel (commonly known as the proposed plat of Timberton
Village Phase III):

    Revised Parcel "B" of BLA recorded under AFN 440088 being described as:

    That portion of the southwest quarter of Section 17, Township 28 North,
Range 1 East, W.M., in Jefferson County, Washington, more particularly described
as follows:

    COMMENCING at the south quarter corner of said Section 17;

13

--------------------------------------------------------------------------------

    THENCE along the south line of said southwest quarter of Section 17, N
88°12'07" W, 637.48 feet to the TRUE POINT OF BEGINNING;

    THENCE continuing along said south line, N 88°12'07" W, 812.73 feet to a
line parallel with the east line of said southwest quarter;

    THENCE along said parallel line, N 00°49'24" E, 771.12 feet;

    THENCE N 77°03'46" E, 139.89 feet to a line which lies 60.00 feet southerly
from AND parallel with the southerly margin of Tract A of "Timberton Village
Phase I", filed in Volume 7 of Plats, pages 16 through 23, Records of Jefferson
County, Washington, and a point of curvature;

    THENCE along said parallel line AND along the southerly margin of Timberton
Drive, the following courses:

    Northeasterly 34.69 feet along the arc of a tangent curve to the left,
having a radius of 410.00 feet, through a central angle of 04°50'50" to a point
of reverse curvature;

    Easterly 197.04 feet along the arc of a tangent curve to the right, having a
radius of 350.00 feet, through a central angle of 32°15'20" to a point of
tangency;

    S 75°31'55" E, 70.64 feet to a point of curvature;

    Southeasterly 305.34 feet along the arc of a tangent curve to the right,
having a radius of 350.00 feet, through a central angle of 49°59'05" to a point
of tangency;

    S 25°32'50" E, 299.29 feet to a point of curvature;

    Easterly 474.85 feet along the arc of a tangent curve to the left, having a
radius of 280.00 feet, through a central angle of 97°10'00";

    THENCE leaving said southerly margin, S 57°17'10" W, 466.67 feet to said
south line of the southwest quarter of Section 17 AND the TRUE POINT OF
BEGINNING.

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.23



DEED OF TRUST
Attachment 1
DEED OF TRUST
EXHIBIT A LEGAL DESCRIPTION OF PROPERTY
